UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               5/12/21
GRANTLEY BRATHWAITE,
               Plaintiff,                               19-CV-9235 (PGG) (BCM)
       -against-
                                                        ORDER
CITY OF NEW YORK, et el.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated March 29, 2021 (March 29 Order) (Dkt. No. 37), which resolved a letter-

motion by defendants (the Motion) (Dkt. No. 33) to compel discovery from plaintiff, the Court

awarded reasonable attorneys' fees to defendants pursuant to Fed. R. Civ. P. 37(a)(5)(A), setting

the amount of the award at $500 unless defendants chose to seek a larger award:

       The Court estimates that counsel's reasonable fees incurred in preparing the
       Motion were $500. If defendants seek a larger award, they shall file a fee
       application, limited to the amount of reasonable attorneys' fees (and any other
       expenses) incurred in making the Motion, supported by properly authenticated
       contemporaneous time records and documentation of any out-of-pocket expenses,
       no later than April 5, 2021. Plaintiff's response, which shall similarly be limited to
       the amount of the fees and other expenses reasonably incurred in making the
       Motion, shall be due no later than April 12, 2021. If defendants accept the Court's
       estimate of $500, that sum shall be paid by plaintiff to defendants no later than
       April 12, 2021.

March 29 Order at 1-2.

       Defendants did not seek a larger award. However, April 12, 2021 came and went with no

payment. Nor did plaintiff object to, or seek reconsideration of, the March 29 Order.

       On April 23, 2021, defendants' counsel inquired by email as to the status of the payment.

Letter dated May 7, 2021 (Pl. May 7 Ltr.) (Dkt. No. 41) Ex. 1 (Dkt. No. 41-1), at ECF page 3. In

response, plaintiff's counsel Samuel C. DePaola asserted that the March 29 Order "directed"

defendants' counsel to "inform the court whether [defendants] accepted" the $500 award, and

explained that since he "did not observe any notice on the docket," he "assumed that your office
waived entitlement to the court ordered fees of $500.00." Id. at ECF page 2. Defendants' counsel

disagreed, noting – correctly – that defendants "did not seek a larger award" and so "did not have

to file anything." Id. Attorney DePaola, however, continued to insist that defendants had waived

the award, and refused to pay absent a further court order: "If you still insist on your payment . . .

please make a motion to the Court." Id. at ECF page 1. 1 On April 28, 2021, after a further

exchange of nonproductive emails, DePaola suggested that the parties "jointly seek clarification

from the court," adding that "[i]f the court decides that defendants' acceptance was implied,

payment will be remitted forthwith without objection." Id.

       Adopting plaintiff's first suggested approach ("make a motion") rather than his second

("jointly seek clarification from the court"), defendants filed a letter-motion on May 3, 2021 (the

May 3 Motion) (Dkt. No. 38), asking that the Court "order plaintiff to comply" with the March

29 Order. Construing the letter as a motion made pursuant to Fed. R. Civ. P. 37(b)(2)(A), the

Court directed plaintiff to respond, pursuant to Moses Ind. Prac. §§ 1(d) and 2(e), no later than

May 6, 2021. (Dkt. No. 39.) Plaintiff missed that deadline, prompting defendants to submit a

letter on May 7, 2021, noting that the May 3 Motion was unopposed. (Dkt. No. 40.)

       Later that day, plaintiff submitted an untimely opposition letter in which – after accusing

opposing counsel of dishonesty 2 – he takes the position that the March 29 Order was "irrefutably


1
 In the same email, plaintiff outlined an objection he would have made "[i]f you had accepted,"
namely, that "the magistrate [judge] improperly imposed sanctions sua sponte in the absence of
even a motion to compel." Pl. May 7 Ltr. Ex. 1, at ECF page 1. It is not clear why plaintiff did
not recognize the Motion (which was docketed as a Letter Motion to Compel Defendant to
Respond to Discovery Demands, and which asked for an order compelling plaintiff to serve his
overdue response to defendants' interrogatories and document demands) as a motion to compel.
2
  Apparently unhappy that defendants' letter did not expressly describe his April 28 proposal that
the parties jointly request clarification of the March 29 Order, DePaola accuses opposing counsel
of mischaracterizing his position, "shamelessly" deploying "blatant falsehoods" to damage his
credibility, "blatantly misrepresent[ing]" his statements and contentions, and filing a "frivolous"
motion. Pl. May 7 Ltr. at 1-3.

                                                  2
contingent upon an acceptance that never materialized" and thus that he "understandably

presumed" that defendants intended to waive their entitlement to the "trivial sum" awarded. Pl.

May 7 Ltr. at 2.3 Plaintiff asks the Court to deny defendants' motion and "order sanctions to be

imposed on defendants, including reasonable attorney's fees to be awarded to plaintiff." Id. at 3.

This letter, in turn, prompted defendants to file a reply letter (Dkt. No. 42), objecting to attorney

DePaola's ad hominem attacks and arguing that if plaintiff "had trouble understanding" or

objected to the March 29 Order it was his obligation – not defendants' – to seek any necessary

clarification, move for reconsideration, or file objections.

       Defendants are largely correct. Nothing in the March 29 Order "directed" defendants to

"inform the court whether [they] accepted" the $500 award. Pl. May 7 Ltr. at 2. In the absence of

any application for a larger sum (in which case plaintiff would have had an opportunity to

respond to the specifics of that application), plaintiff and his counsel owed $500 to defendants on

April 12, 2021. Even assuming, arguendo, that plaintiff genuinely (albeit mistakenly)

"presumed" that defendants "waived" the sanction by not "accepting" it in writing, id., he was

disabused of that notion during the parties' email exchange – but still did not pay the sanction.

Instead, his mistaken presumption hardened into an equally mistaken conviction that the Order

"clearly" (Pl. May 7 Ltr. Ex. 1, at ECF page 1) and "irrefutably" (Pl. May 7 Ltr. at 2) conditioned

the award on "an acceptance that never materialized." Id. Since that is not what the March 29

Order says, plaintiff's continued refusal to pay any sanction at all is unjustified, as is his

characterization of defendants' May 3 Motion as "frivolous" and his demand – untethered to any

statute or rule – that this Court sanction defendants for their attempt to collect the sanctions

previously awarded to them.


3
  Plaintiff does not argue that the March 29 Order was improper in any way. In fact, he denies
that his refusal to pay was "due to any objections to the Court's order." Pl. May 7 Ltr. at 2.

                                                  3
       Consequently, defendants' May 3 Motion is GRANTED to the extent that plaintiff and

his counsel must (a) pay the previously-awarded $500 sanction to defendants "forthwith," see Pl.

May 7 Ltr. Ex. 1, at ECF page 1; and (b) confirm in writing, by letter filed on the electronic

docket of this action no later than May 19, 2021, that they have done so. Giving plaintiff the

benefit of the doubt as to his initial mistaken presumption, the Court will not, at this time, impose

additional sanctions. See Fed. R. Civ. P. 37(b)(2)(C). Plaintiff's cross-motion for sanctions is

DENIED.

       This Order resolves the motion at Dkt. No. 38.

Dated: New York, New York
       May 12, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 4
